Citation Nr: 1818881	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  15-24 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a testicular condition.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from October 1954 to October 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

In reaching this decision below, the Board is not making any implications or providing any opinion about the merits of the appeal or any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. 

Any person wishing to be substituted for the purpose of processing the claim to completion must file a request for substitution not later than one year after the date of the Veteran's death, with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010(b).. See 38 U.S.C. § 5121; 38 C.F.R. § 3.1010(b). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(a). 

	(CONTINUED ON NEXT PAGE)






FINDING OF FACT

In March 2018, the Board was notified that the Veteran died in February 2018. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time and the appeal must be dismissed for lack of jurisdiction. See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996) (as a matter of law, appellants' claims do not survive their deaths).


ORDER

The appeal is dismissed.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


